DETAILED ACTION
This is an Office action based on application number 16/186,028 filed 9 November 2018, which is a national stage entry of PCT/CN2016/082013 filed 13 May 2016. Claims 1-23 are pending. Claims 6 and 12-23 are withdrawn from consideration due to Applicant’s election.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s arguments in the response filed 8 January 2021 are persuasive to overcome the prior art rejections of record. The new grounds of rejection set forth below are not necessitated by an amendment. Therefore, the instant Office action is a non-final Office action.

Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 5 November 2020, are withdrawn due to Applicant’s arguments and a reconsideration of the prior art references of record.
The nonstatutory double patenting rejection, made of record in the Office action mailed 5 November 2020, is withdrawn due to Applicant’s arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (WIPO International Publication No. WO 2014/008064 A1) (Sherman) in view of David et al. (WIPO International Publication No. WO 2015/013387 A1) (David).

Regarding instant claim 1:
	Sherman discloses adhesive articles comprising a substrate with a first surface and a second surface and an adhesive layer disposed on at least a portion of the first surface of the substrate (page 2, lines 11-13).
	Sherman further discloses that the substrate is a tape backing (page 16, lines 19-20) comprising a polyester film material (page 17, lines 6-8).
	Sherman is silent with regard to “a thermally stable tape backing” as required by the claim However, in their original disclosure, Applicant discloses that a tape backing comprising a polyester film is a thermally stable tape backing (see Specification at page 9, lines 31-32). Therefore, one of ordinary skill in the art would readily conclude that the tape backing comprising a polyester film material of Sherman meets the requisite thermally stable tape backing of the claim. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	At page 2, line 13 to page 3, line 11, Sherman further discloses that the adhesive layer comprises a siloxane-based elastomeric polymer comprising a segmented copolymer of Formula 1 or Formula 2:

    PNG
    media_image1.png
    160
    599
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    134
    585
    media_image2.png
    Greyscale

	Sherman further discloses that the adhesive is non-tacky and substantially free of tackifying resin (page 3, lines 12-16).
	Sherman does not explicitly disclose the specific primer layer of the claim. Sherman, further, does not explicitly disclose a self-wetting property of the adhesive, properties after aging the adhesive, and removability properties of the adhesive.
	However, David discloses a method of making a nanostructure on a substrate comprising etching a surface of the substrate and depositing a layer on at least a portion of the etched surface to form a nanostructure (Claim 1). David further discloses 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to form the nanostructure of David on the surface of the substrate adjacent to the adhesive of Sherman. The motivation for doing so would have been to improve the adhesion of the adhesive layer to the substrate layer.
	Regarding the term “primer layer”, while David does not explicitly disclose that the nanostructured layer is a “primer layer”, one of ordinary skill in the art would readily conclude that the nanostructure of David functions in the same manner as a primer layer (i.e., improving the adhesion between two layers. Therefore, the nanostructure layer of David is construed to meet the claimed primer layer.
	Regarding the claimed self-wetting property of the adhesive, properties after aging the adhesive, and removability properties of the adhesive, the scope of the prior art combination encompasses an embodiment that is substantially identical to that of the claims (i.e., the same backing, the same primer, and the same elastomeric, siloxane-based adhesive). Therefore, one of ordinary skill in the art would conclude that the embodiment encompassed by the scope of the prior art combination necessarily has the same properties as the claimed structure e.g., the claimed self-wetting property of the adhesive, properties after aging the adhesive, and removability properties of the adhesive). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
Regarding the limitation “protective film article” recited by the claim, said limitation is an intended use; however, “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to the claim construction”.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
	Therefore, it would have been obvious to combine David with Sherman to obtain the invention as specified by the instant claim.

Regarding instant claim 2, David further discloses that the method of making the nanostructure wherein the surface of a substrate is etched and a layer is deposited on at least a portion of the etched surface (Claim 1, emphasis added). The disclosure of “at least a portion” is construed to include, within the scope of the disclosure, a discontinuous coating. Further, David discloses that the substrate can have a discontinuous masking layer prior to etching (page 16, lines 6-8), which would necessarily produce a discontinuous layer of nanostructures.


Regarding instant claim 3, David discloses the method comprising etching a surface of a substrate and depositing a layer on the etched surface to form a nanostructure (Claim 1).

Regarding instant claim 4, David discloses the method of making a nanostructure comprising exposing a surface of the substrate to a plasma to form the nanostructure (Claim 1), wherein the exposed surface comprises silanol groups (Claim 22), wherein it is construed that the nanostructures comprise these silanol groups.

Regarding instant claim 7, Sherman further discloses that the siloxane-based elastomeric polymer comprises a segmented copolymer of Formula 2:

    PNG
    media_image3.png
    124
    564
    media_image3.png
    Greyscale

wherein R1 is independently an alkyl, halokalkyl, aralkyl, akenyl, aryl, or aryl substituted with an alkyl, alkoxy, or halo; each Y is independently an alkylene, aralkylene, or a combination thereof; subscript a is independently an integer of 40 to 1500; subscript b is an integer of 1 to 10; G is a divalent group that is the residue that is equal to the diamine of formula R3HN-G-NHR3 minus the two –NHR3 groups; each R3 is hydrogen or 3 taken together with G and with the nitrogen to which they are both attached forms a heterocyclic group; and each asterisk (*) indicates a site of attachment of the repeat group to another group in the copolymer (page 2, line 13 to page 3, line 11).

Regarding instant claim 8, Sherman discloses that the adhesive contains other materials such as thickening agents for special purposes (page 16, line 13).

Regarding instant claim 9, Sherman further discloses that the materials added for special purposes include plasticizers, ultraviolet stabilizers, and pigments (page 16, lines 13-17), which are construed to include, within its scope, the claimed dye.

Regarding instant claim 10, claim 1 recites that the adhesive is free of tackifying resin or contains less than 10% by weight of tackifying resin based on the total weight of the adhesive layer.; therefore, the tackifying resin is optional. Since Sherman discloses that the adhesive is non-tacky and substantially free of tackifying resin (page 3, lines 12-16), then the prior art is construed to meet the limitations of the claim.
	Alternatively, Sherman further discloses that while tackifying resin can be added to the adhesive as an optional adhesive, the adhesives do not require tackifying resins to produce strong adhesive bonds (page 7, lines 15-20). Sherman further recognizes that an art recognized tackifying resin for block copolymer-based adhesives are MQ tackifying resins present in an amount of 1 to 30 weight percent (page 15, lines 15-20); prima facie case of obviousness exists.”  See MPEP § 2144.05.
	
Regarding instant claim 11, Sherman further discloses that the adhesive is optically transparent (page 7, lines 25-28), wherein “optically transparent” refers to an article that has a high light transmittance over at least a portion of the visible light spectrum (page 10, lines 4-9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of David as applied to claim 1 above, and further in view of Leir et al. (US Patent No. 5,512,650) (Leir), and Sherman et al. (US Patent Application Publication No. US 2007/0148475 A1) (Sherman 475).

Regarding instant claim 5, Sherman in view of David discloses the adhesive articles comprising an adhesive layer comprising a siloxane-based elastomeric polymer comprising a segmented copolymer of Formula 2:


    PNG
    media_image2.png
    134
    585
    media_image2.png
    Greyscale

wherein Formula 2 (page 2, line 13 to page 3, line 11; page 12, lines 15-22).

	However, Sherman 475 discloses adhesive compositions containing a polydiorganosiloxane polyoxamide copolymer (paragraph [0001]). Sherman 475 further discloses that the polydiorganosiloxane polyoxamide comprise higher weight percentages of high molecular weight polydiorganosiloxane segments to produce elastomeric materials with lower modulus while maintaining reasonable strength (paragraph [0044]). Sherman 475 discloses an exemplary polydiorganosiloxane segments having a molecular weight in the range of 700 to 150,000 g/mole (paragraph [0069]). A polydiorganosiloxane polyoxamide copolymer comprising such a polydiorganosiloxane segment  necessarily has a molecular weight greater than that of the individual segment; therefore the molecular weight of the Sherman 475 overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Sherman 475 further discloses that the adhesive articles may be crosslinked (paragraph [0098]).
	Leir further discloses that silicone block copolymers can be crosslinked after coating where additional stability, solvent resistance, or other additional strength is desired (col. 12, lines 20-27).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control the molecular weight of the siloxane-based elastomeric polymer of Sherman as 
	Therefore, it would have been obvious to combine Sherman 475 and Leir with Sherman in view of David to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the previous prior art rejections are withdrawn due to Applicant’s arguments and replaced by new grounds of rejection after a novel search and further consideration.
In response to Applicant’s arguments regarding the prior nonstatutory double patenting rejection of record, the rejection is withdrawn due to Applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        04/15/2021